DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 & 28 are objected to because of the following informalities:  
Claim 4, line 7 should read “concentration of sulphur dioxide”
Claim 28, line 7 should read “concentration of sulphur dioxide”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 & 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “a frequency of 10 hertz or less, and preferably with a frequency of 1 hertz or less”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “10 hertz”, and the claim also recites “preferably, with a frequency of 1 hertz or less” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation “a frequency of 10 hertz or less, and preferably with a frequency of 1 hertz or less”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “10 hertz”, and the claim also recites “preferably, with a frequency of 1 hertz or less” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 26 recites the limitation "the motor-driven impeller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0087500 to Combs et al. in view of CN107024569 to Li (attached herein) and GB2539449 to Hamilton (attached herein).
In regards to independent Claims 1 & 25, and with particular reference to Figures 1-7, Combs et al. (Combs) discloses:
(1)	A fan assembly (100; Figs. 1-5) comprising: a motor-driven impeller (420) arranged to generate an airflow (see flow arrows in Fig. 4); an air outlet (130) arranged to emit the airflow from the fan assembly (see flow arrows in Fig. 4); a plurality of sensors (755a-d; Fig. 7) arranged to measure a value for each of a plurality of air quality characteristics (particulate matter, air pollutant, VOCs; para. 54); a display (750; Fig. 7) arranged to present data to a user of the fan assembly (Fig. 7; para. 53); and a processor (705; Fig. 7) configured to: receive, from the plurality of sensors, measured values for each of the plurality of air quality characteristics (via the sensor interface 735; Fig. 7; paras. 51-57)

(25)	A computer implemented method (Fig. 7) of generating a display (at 750) providing an indication of air quality, the method comprising: using a plurality of sensors (755a-d) to measure a value for each of a plurality of air quality characteristics (particulate matter, air pollutant, VOCs; para. 54); using a processor (705) 

Although Combs discloses much of Applicant’s recited invention, he does not further disclose that for each of the plurality of air quality characteristics, identifying one of a corresponding set of intervals within which the measured value falls and selecting an air quality index value associated with the identified interval, identifying the highest of the selected air quality index values as a current overall air quality index value, and causing the display to display a time series plot of the current overall air quality index value and a number of preceding overall air quality index values.
However, Li and Hamilton remedy these deficiencies.  In particular, Li discloses another air quality monitoring/determining device/method designed to rapidly determine an air quality index (AQI) of an airflow (Abstract; paras. 4-14, 21), wherein the device/method monitors at least two target air pollutants (i.e. PM2.5 fine particular matter & PM10 inhalable particular matter; paras. 9 & 13), identify one of a corresponding set of intervals within which the measured value falls and selecting an air quality index value associated with the identified interval (steps S1-S3; para. 12), identifying the highest of the selected air quality index values as a current overall air quality index value (step S4; para. 13).  Hamilton discloses yet another air quality monitor/method designed to determine the air quality of an airflow (pages 1-2), wherein the monitor uses a plurality of sensors (PM2.5 sensor 35, VOC sensor 39) to monitor air pollutant levels (page 4), wherein a processor (42) causes a display (50; Fig. 5b) to display a time series plot (55) of the current overall air quality index value and a number of preceding overall air quality index values (page 5, line 10 – page 6, line 6).  In these instances, it is apparent that Li and Hamilton both provide improvements in the field of air quality identification/analysis, and as noted previously above, Combs has disclosed an air purifier with a plurality of sensors to identify/analyze air quality.  Therefore, to one of ordinary skill desiring an improved air quality monitoring system/method, it would have been obvious to utilize the techniques disclosed in Li and Hamilton in combination with those seen in Combs in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Combs’ air purifier system (i.e. the associated processor 705) with the AQI calculation methodology of Li while providing a corresponding time series plot/graph output to the display 750 (as taught in Hamilton) in order to obtain predictable results; those results being an improved air purifier that more rapidly determines an overall AQI of the airflow in the system while clearly displaying historical data of the AQI to a user.

In regards to Claims 2 & 26, Combs’ processor (705), as modified by Li and Hamilton, is configured to use the selected air quality index values to set a speed of the motor-driven impeller (para. 55).  
In regards to Claims 3 & 27, Combs’ processor (705), as modified by Li and Hamilton, is configured to: for each of the measured air quality characteristics (“certain pollutant”; para. 55), generate a corresponding speed index value using the selected air quality index value (para. 55); and set a speed of the motor-driven impeller in dependence upon the highest of the speed index values (this would result from Combs’ combination with Li’s teachings, which discloses identifying the highest of the selected air quality index values as a current overall air quality index value).  
In regards to Claims 4 & 28, Combs’ plurality of air quality characteristics comprises a concentration of PM2.5 particles (para. 57) and a concentration of volatile organic compounds (para. 54).
In regards to Claims 5 & 29, Combs’ plurality sensors comprise: one or more particulate sensors (para. 54); and one or more gas sensors (para. 54).  
In regards to Claims 6-7 & 30-31, Combs’ one or more particulate sensors are arranged to measure a value indicative of a concentration of particles with an aerodynamic diameter that is 2.5 um or less (para. 57).   However, Combs does not further disclose that his particular sensors are arranged to measure a value indicative of a concentration of particles with an aerodynamic diameter that is 10 um or less.
However, Li specifically teaches to monitor target pollutants that include sulfur dioxide, nitrogen dioxide, PM10 particles, carbon monoxide, ozone and PM2.5 particles (para. 14).  As such, Li makes clear that it is well known in the art of air quality monitoring systems to monitor both PM2.5 and PM10 particulates for the sake of optimum air quality control.  Therefore, to one of ordinary skill desiring an improved air quality monitoring system, it would have been obvious to utilize the techniques disclosed in Li in combination with those seen in Combs in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Combs particular sensors to include not only a PM2.5 sensor, but also a PM10 sensor, as taught by Li, in order to obtain predictable results; those results being an improved air quality monitoring system that ensures multiple size particulates are accurately monitored.
In regards to Claims 8 & 32, Combs’ one or more gas sensors are arranged to measure a value indicative of each of a concentration of volatile organic compounds and a concentration of nitrogen dioxide (para. 54).  
In regards to Claims 9-10, Combs’ one or more gas sensors comprise a reducing gas sensor (para. 54; “volatile organic compound sensors”) and an oxidising sensor (para. 54; “sensors for specific type of gas, for example, formaldehyde or nitrogen dioxide”).
In regards to Claims 11 & 33, Combs processor 705, as modified by Li and Hamilton, is configured to: for each of the current overall air quality index value and a number of preceding overall air quality index values, generate a component (i.e. a data point, an upper threshold, a lower threshold; Fig. 5b of Hamilton) on the display representing the overall air quality index value within the time series plot (Fig. 5b of Hamilton; page 5, line 10 – page 6, line 6).  
In regards to Claims 12 & 34, Combs processor 705, as modified by Li and Hamilton, is further configured to: for each of the current overall air quality index value and a number of preceding overall air quality index values, identify one of a corresponding plurality of intervals within which the overall air quality index value falls (via Hamilton’s thresholds 56 & 57; Fig. 5b), select a colour associated with the identified interval (page 2; “by different colours such as green, orange or red”), and generate the component representing the overall air quality index value of the time series plot on the display using the selected colour (page 2; page 5, line 32 – page 6, line 6).  
In regards to Claims 13 & 35, Combs processor 705, as modified by Li and Hamilton, is configured to perform the step of causing the display to display a time series plot of the current overall air quality index value and a number of preceding overall air quality index values with a frequency (this is implicit).  However, Combs does not specify any particular frequency, and thus, does not specify 10 hertz or less, and preferably, with a frequency of 1 hertz or less.  Thus, Combs discloses the claimed invention except for specifying Applicant’s claimed frequency value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to update the display output at a 10hz frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in paragraphs 16, 24, & 55 of the instant published application, these frequency values have been disclosed, but the applicant has failed to disclose any criticality for the claimed limitations.
In regards to Claims 14 & 36, Combs’ plurality of sensors is configured to perform measurement of a value for each of a plurality of air quality characteristics with a frequency (this is implicit).   However, Combs does not specify any particular frequency, and thus, does not specify 10 hertz or less, and preferably, with a frequency of 1 hertz or less.  Thus, Combs discloses the claimed invention except for specifying Applicant’s claimed frequency value.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to sample readings with the sensors at a 10hz frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in paragraphs 16, 24, & 55 of the instant published application, these frequency values have been disclosed, but the applicant has failed to disclose any criticality for the claimed limitations.
In regards to Claim 15, Combs discloses a memory (para. 51) storing the set of intervals corresponding to each of the measured air quality characteristics (this would result from the combination with Li and Hamilton).  
In regards to Claims 16 & 37, the set of intervals (as taught in Li) corresponding to each of the measured air quality characteristics stored in the memory vary in size (paras. 5-6).  
In regards to Claim 17, Combs discloses at least one filter assembly (440) that is arranged to purify the airflow before the airflow is emitted from the fan assembly (para. 44).  
In regards to Claim 18, Combs discloses an air inlet (160; Fig. 2; para. 40) through which an airflow is drawn into the fan assembly by the motor-driven impeller (see flow arrows in Fig. 4).  
In regards to Claim 19, Combs’ filter assembly (440) is mounted over the air inlet (Figs. 4 & 6).  
In regards to Claim 20, Combs discloses a further air inlet (i.e. the intake of fan 420) through which a further airflow is drawn into the fan assembly and into contact with the plurality of sensors.  
In regards to Claim 21, Combs’ fan assembly (Figs. 1-4 & 6) comprises a nozzle (i.e. left end, as seen in Fig. 4) mounted on a fan body (110), the motor-driven impeller housed within the fan body (Fig. 4), the air outlet being provided by the nozzle (Fig. 4), and the nozzle being arranged to receive the airflow from the fan body and to emit the airflow from the air outlet (see the flow arrows in Fig. 4).  
In regards to Claim 22, Combs’ plurality of sensors is housed within the fan body (“The set of sensors could be internally located within air purifier 100“; para. 52) and the fan body comprises both the air inlet and the further air inlet (Figs. 1-4 & 6).  
In regards to Claim 23, Combs’ nozzle comprises a base (central vertical base wall, as seen in Fig. 4) that connects to an upper end of the fan body and the plurality of sensors are enclosed within the base of the nozzle (“The set of sensors could be internally located within air purifier 100“; para. 52).  
In regards to Claim 24, Combs’ fan body (110) comprises the air inlet (160; Figs. 1-4), and base of the nozzle comprises the further air inlet (Fig. 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/977,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed (and claimed) in the reference application. Specifically, the reference application and the instant application claim common subject matter as follows: a fan assembly, a motor-driven impeller, an air outlet, at least one filter, a plurality of air quality sensors, a display, a processor configured to receive data from the sensors, analyze said data, generate a speed value, set an impeller speed, identify a highest air quality index value as a current overall air quality index value, display a time series plot of the current overall air quality index value and a number of preceding air quality index values, and all functional limitations associated with these common elements. Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC